— In an action to foreclose a mortgage, the defendant Fidelis Mgbeahuru appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered August 2, 2011, which denied his motion for leave to reargue his prior motion, inter alia, pursuant to CFLR 3211 (a) (8) to dismiss the complaint insofar as asserted against him for lack of personal jurisdiction, which had been determined in a prior order of the same court entered May 13, 2011.
*867Ordered that the appeal is dismissed, with costs.
The appeal from the order must be dismissed, because no appeal lies from an order denying leave to reargue (see Das v Sun Wah Rest., 99 AD3d 752 [2012]; Blackwell v Mikevin Mgt. III, LLC, 88 AD3d 836 [2011]). Rivera, J.E, Chambers, Hall and Lott, JJ., concur.